                Case 19-11104-JTD             Doc 1016        Filed 05/06/20         Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

EDGEMARC ENERGY HOLDINGS, LLC,                                 Case No. 19-11104 (JTD)
et al.,1
                                                               (Jointly Administered)
                          Debtors.


    NOTICE OF AGENDA FOR THE HEARING ON MAY 8, 2020, AT 10:00 A.M.2
(PREVAILING EASTERN TIME), BEFORE THE HONORABLE JOHN T. DORSEY AT
     THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
    DELAWARE, LOCATED AT 824 NORTH MARKET STREET, 5TH FLOOR,
           COURTROOM NO. 5, WILMINGTON, DELAWARE 19801

MATTER UNDER CERTIFICATE OF NO OBJECTION:

1.       Third Motion to Extend the Time Period Within Which the Debtors May File Notices to
         Remove Actions Pursuant to 28 U.S.C. § 1452 and Rules 9027 and 9006 of the Federal
         Rules of Bankruptcy Procedure [D.I. 978, filed on April 9, 2020]

         Response Deadline: April 16, 2020 at 4:00 p.m. (ET)

         Responses: None.

         Related Documents:

         A.       Certificate of No Objection [D.I. 991, filed on April 17, 2020]

         B.       Order Granting the Debtors’ Third Motion to Extend the Time Period Within
                  Which the Debtors May File Notices to Remove Actions Pursuant to 28 U.S.C. §
                  1452 and Rules 9027 and 9006 of the Federal Rules of Bankruptcy Procedure
                  [D.I. 994, entered on April 20, 2020]

         Status: On April 20, 2020, the Court entered an order granting the relief requested.
         Accordingly, a hearing regarding this matter is not required.



1The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM Energy Employer, LLC (8026),
EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy West Virginia, LLC (3771), EM
Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC (1268), and EM Energy Midstream Pennsylvania,
LLC (3963). The Debtors’ corporate headquarters and mailing address is 1800 Main Street, Suite 220, Canonsburg,
PA 15317.
2Any party who wishes to attend telephonically is required to make arrangements prior to the hearing through
CourtCall by telephone (866-582-6878) or by facsimile (866-533-2946).


{1239.002-W0061152.}
                Case 19-11104-JTD        Doc 1016     Filed 05/06/20    Page 2 of 9




MATTER GOING FORWARD:

2.       Motion of Debtors for Entry of an Order (I) Approving the Disclosure Statement on an
         Interim Basis; (II) Scheduling a Combined Hearing on Final Approval of the Disclosure
         Statement and Plan Confirmation and Deadlines Related Thereto; (III) Approving the
         Solicitation, Notice and Tabulation Procedures and the Forms Related Thereto; and (IV)
         Granting Related Relief [D.I. 984, filed on April 13, 2020]

         Response Deadline: April 27, 2020 at 4:00 p.m. (ET); extended to May 5, 2020 at 4:00
         p.m. (ET) for Anchor Drilling Fluids USA, LLC, B&L Pipeco Services, Inc., Phoenix
         Technology Services USA, Inc., Bedrock Petroleum Consultants, LLC and Keystone
         Clearwater Solutions, LLC

         Responses:

         A.       Informal comments from the Office of the United States Trustee

         B.       Informal comments from the Sponsors

         C.       Informal comments from Anchor Drilling Fluids USA, LLC, B&L Pipeco
                  Services, Inc., Phoenix Technology Services USA, Inc., Bedrock Petroleum
                  Consultants, LLC and Keystone Clearwater Solutions, LLC

         D.       Informal comments from the Pennsylvania Department of Energy as to
                  confirmation only

         Related Documents:

         A.       Joint Plan of Liquidation of Edgemarc Energy Holdings, LLC and its Affiliated
                  Debtors and Debtors-In-Possession Pursuant to Chapter 11 of the Bankruptcy
                  Code [D.I. 982, filed on April 13, 2020]

         B.       Disclosure Statement for the Joint Plan of Edgemarc Energy Holdings, LLC and
                  its Affiliated Debtors and Debtors-In-Possession Pursuant to Chapter 11 of the
                  Bankruptcy Code [D.I. 983, filed on April 13, 2020]

         C.       Amended Notice of Motion [D.I. 990, filed on April 17, 2020]

         Status: The Debtors believe that all informal comments have been resolved in principle
         and a revised order will be filed under certification of counsel and submitted in
         accordance with the Court’s procedures.

FEE APPLICATIONS GOING FORWARD:

3.       Combined Eighth Monthly and Third Interim Application of Conway Mackenzie, Inc. as
         Financial Advisor to the Official Committee of Unsecured Creditors, for Allowance of
         Compensation of Services and Reimbursement of Expenses Incurred for the Period
         November 1, 2019 Through January 31, 2020 [D.I. 934, filed on March 5, 2020]


{1239.002-W0061152.}                             2
                Case 19-11104-JTD       Doc 1016     Filed 05/06/20    Page 3 of 9




         Response Deadline: March 25, 2020 at 4:00 p.m. (ET)

         Responses:

         A.       Fee Examiner’s Final Report Regarding Third Quarterly Fee Application of
                  Conway Mackenzie, Inc. [D.I. 1007, filed on May 5, 2020]

         Related Documents:

         A.       Sixth Monthly Application of Conway Mackenzie, Inc. as Financial Advisor to
                  the Official Committee of Unsecured Creditors, for Allowance of Compensation
                  of Services and Reimbursement of Expenses Incurred for the Period November 1,
                  2019 Through November 30, 2019 [D.I. 821, filed on January 9, 2020]

         B.       Seventh Monthly Application of Conway Mackenzie, Inc. as Financial Advisor to
                  the Official Committee of Unsecured Creditors, for Allowance of Compensation
                  of services and Reimbursement of Expenses Incurred for the Period December 1,
                  2019 Through December 31, 2019 [D.I. 828, filed on January 21, 2020]

         C.       Certification of Counsel Regarding the Committee Professional’s Fee
                  Applications [D.I. 914, filed on February 25, 2020]

         D.       Certificate of No Objection Regarding Eighth Monthly Application of Conway
                  Mackenzie, Inc. as Financial Advisor to the Official Committee of Unsecured
                  Creditors, for Allowance of Compensation of Services and Reimbursement of
                  Expenses Incurred for the Period November 1, 2019 Through January 31, 2020
                  [D.I. 980, filed on April 13, 2020]

         E.       Notice of Rescheduled Omnibus Hearing Date [D.I. 987, Filed on April 16,2020]

         Status: This matter is going forward.

4.       Third Quarterly Fee Application Request of Leech Tishman Fuscaldo & Lampl, LLC, as
         Special Counsel for the Official Committee of Unsecured Creditors, for Allowance of
         Monthly Compensation and for Monthly Reimbursement of all Actual and Necessary
         Expenses Incurred for the Period November 1, 2019 Through and Including January 31,
         2020 [D.I. 942, filed on March 16, 2020]

         Response Deadline: April 5, 2020 at 4:00 p.m. (ET)

         Responses:

         A.       Fee Examiner’s Final Report Regarding Second Quarterly Fee Application of
                  Leech Tishman Fuscaldo & Lampl, LLC [D.I. 1008, filed on May 5, 2020]




{1239.002-W0061152.}                             3
                Case 19-11104-JTD       Doc 1016     Filed 05/06/20    Page 4 of 9




         Related Documents:

         A.       Third Consolidated Monthly Application of Leech Tishman Fuscaldo & Lampl,
                  LLC for Compensation for Services Rendered and Reimbursement of Expenses as
                  Special Counsel to the Committee of Unsecured Creditors of Edgemarc Energy
                  Holdings, LLC for the Period from November 1, 2019 Through January 31, 2020
                  [D.I. 941, filed on March 13, 2020]

         B.       Notice of Rescheduled Omnibus Hearing Date [D.I. 987, Filed on April 16,2020]

         Status: This matter is going forward.

5.       Third Interim Fee Application of Brown Rudnick LLP, as Counsel for the Official
         Committee of Unsecured Creditors, for Payment of Interim Compensation and
         Reimbursement of Expenses Incurred for the Period from November 1, 2019 Through
         January 31, 2020 [D.I. 943, filed on March 16, 2020]

         Response Deadline: April 2, 2020 at 4:00 p.m. (ET)

         Responses:

         A.       Fee Examiner’s Final Report Regarding Second Quarterly Fee Application of
                  Brown Rudnick LLP [D.I. 1013, filed on May 5, 2020]

         Related Documents:

         A.       Sixth Monthly Fee Application of Brown Rudnick LLP, as Co-Counsel for the
                  Official Committee of Unsecured Creditors for Allowance of Interim
                  Compensation and for Reimbursement of Disbursements Incurred for the Period
                  November 1, 2019 Through November 30, 2019 [D.I. 791, filed on December 17,
                  2019]
         B.       Seventh Monthly Fee Application of Brown Rudnick LLP, as Co-Counsel for the
                  Official Committee of Unsecured Creditors for Allowance of Interim
                  Compensation and for Reimbursement of Disbursements Incurred for the Period
                  December 1, 2019 Through December 31, 2019 [D.I. 822, filed on January 10,
                  2020]
         C.       Eighth Monthly Fee Application of Brown Rudnick LLP, as Co-Counsel for the
                  Official Committee of Unsecured Creditors for Allowance of Interim
                  Compensation and for Reimbursement of Disbursements Incurred for the Period
                  January 1, 2020 Through January 31, 2020 [D.I. 907, filed on February 24, 2020]
         D.       Certification of Counsel Regarding the Committee Professional’s Fee
                  Applications [D.I. 914, filed on February 25, 2020]




{1239.002-W0061152.}                             4
                Case 19-11104-JTD       Doc 1016     Filed 05/06/20    Page 5 of 9




         E.       Certificate of No Objection Regarding Eighth Monthly Fee Application of Brown
                  Rudnick LLP, as Co-Counsel for the Official Committee of Unsecured Creditors
                  for Allowance of Interim Compensation and for Reimbursement of
                  Disbursements Incurred for the Period January 1, 2020 Through January 31, 2020
                  [D.I. 969, filed on April 3, 2020]
         F.       Notice of Rescheduled Omnibus Hearing Date [D.I. 987, Filed on April 16,2020]

         Status: This matter is going forward.

6.       Third Interim Application of Davis Polk & Wardwell LLP for Allowance of
         Compensation for Services Rendered and Reimbursement of Expenses Incurred as
         Counsel to the Debtors and Debtors In Possession for the Period November 1, 2019
         Through January 31, 2020 [D.I. 945, filed on March 16, 2020]

         Response Deadline: April 6, 2020 at 4:00 p.m. (ET)

         Responses:

         A.       Fee Examiner’s Final Report Regarding Second Quarterly Fee Application of
                  Davis Polk and Wardwell LLP [D.I. 1009, filed on May 5, 2020]

         Related Documents:

         A.       Seventh Monthly Application of Davis Polk & Wardwell LLP for Allowance of'
                  Compensation for Services Rendered and Reimbursement of' Expenses Incurred
                  as Counsel to the Debtors and Debtors in Possession for the Period November 1,
                  2019 Through November 30, 2019 [D.I. 799, filed on December 19, 2019]

         B.       Eighth Monthly Application of Davis Polk & Wardwell LLP for Allowance of'
                  Compensation for Services Rendered and Reimbursement of' Expenses Incurred
                  as Counsel to the Debtors and Debtors in Possession for the Period December 1,
                  2019 Through December 31, 2019 [D.I. 839, filed on January 28, 2020]

         C.       Certification of Counsel Regarding Davis Polk & Wardwell LLP’s Monthly Fee
                  Applications [D.I. 909, filed on February 25, 2020]

         D.       Ninth Monthly Application of Davis Polk & Wardwell LLP For Allowance of
                  Compensation for Services Rendered and Reimbursement of Expenses Incurred
                  as Counsel to the Debtors and Debtors in Possession for the Period January 1,
                  2020 Through January 31, 2020 [D.I. 926, filed on February 28, 2020]

         E.       Certificate of No Objection Regarding Ninth Monthly Application of Davis Polk
                  & Wardwell LLP For Allowance of Compensation for Services Rendered and
                  Reimbursement of Expenses Incurred as Counsel to the Debtors and Debtors in
                  Possession for the Period January 1, 2020 Through January 31, 2020 [D.I. 957,
                  filed on March 23, 2020]




{1239.002-W0061152.}                             5
                Case 19-11104-JTD        Doc 1016     Filed 05/06/20    Page 6 of 9




         F.       Notice of Rescheduled Omnibus Hearing Date [D.I. 987, Filed on April 16,2020]

         G.       Omnibus Notice of Hearing for Interim Fee Applications [D.I. 988, filed on April
                  16, 2020]

         Status: This matter is going forward.

7.       Third Quarterly Fee Application Request of Morris, Nichols, Arsht & Tunnell LLP, as
         Delaware Bankruptcy Co-Counsel for the Official Committee of Unsecured Creditors, for
         Allowance of Monthly Compensation and for Monthly Reimbursement of all Actual and
         Necessary Expenses Incurred for the Period November 1, 2019 Through and Including
         January 31, 2020 [D.I. 946, filed on March 16, 2020]

         Response Deadline: April 6, 2020 at 4:00 p.m. (ET)

         Responses:

         A.       Fee Examiner’s Final Report Regarding Second Quarterly Fee Application of
                  Morris, Nichols, Arsht & Tunnell LLP [D.I. 1010, filed May 5, 2020]

         Related Documents:

         A.       Sixth Monthly Application of Morris, Nichols, Arsht & Tunnell LLP, as Delaware
                  Bankruptcy Co-Counsel for the Official Committee of Unsecured Creditors, for
                  Allowance of Monthly Compensation and for Monthly Reimbursement of all
                  Actual and Necessary Expenses Incurred for the Period November 1, 2019
                  Through and Including November 30, 2019 [D.I. 826, filed on January 17, 2020]

         B.       Certification of Counsel Regarding the Committee Professional’s Fee
                  Applications [D.I. 914, filed on February 25, 2020]

         C.       Seventh Monthly Application of Morris, Nichols, Arsht & Tunnell LLP, as
                  Delaware Bankruptcy Co-Counsel for the Official Committee of Unsecured
                  Creditors, for Allowance of Monthly Compensation and for Monthly
                  Reimbursement of all Actual and Necessary Expenses Incurred for the Period
                  December 1, 2019 Through and Including December 31, 2019 [D.I. 920, filed
                  February 26, 2020]

         D.       Eighth Monthly Application of Morris, Nichols, Arsht & Tunnell LLP, as
                  Delaware Bankruptcy Co-Counsel for the Official Committee of Unsecured
                  Creditors, for Allowance of Monthly Compensation and for Monthly
                  Reimbursement of all Actual and Necessary Expenses Incurred for the Period
                  January 1, 2020 Through and Including January 31, 2020 [D.I. 944, filed on
                  March 16, 2020]

         E.       Certificate of No Objection Regarding Seventh Monthly Application of Morris,
                  Nichols, Arsht & Tunnell LLP, as Delaware Bankruptcy Co-Counsel for the


{1239.002-W0061152.}                              6
                Case 19-11104-JTD        Doc 1016     Filed 05/06/20    Page 7 of 9




                  Official Committee of Unsecured Creditors, for Allowance of Monthly
                  Compensation and for Monthly Reimbursement of all Actual and Necessary
                  Expenses Incurred for the Period December 1, 2019 Through and Including
                  December 31, 2019 [D.I. 949, filed on March 18, 2020]

         F.       Certificate of No Objection Regarding Eighth Monthly Application of Morris,
                  Nichols, Arsht & Tunnell LLP, as Delaware Bankruptcy Co-Counsel for the
                  Official Committee of Unsecured Creditors, for Allowance of Monthly
                  Compensation and for Monthly Reimbursement of all Actual and Necessary
                  Expenses Incurred for the Period January 1, 2020 Through and Including January
                  31, 2020 [D.I. 974, filed on April 7, 2020]

         G.       Notice of Rescheduled Omnibus Hearing Date [D.I. 987, Filed on April 16,2020]

         Status: This matter is going forward.

8.       Second Interim Application of Rucki Fee Review, LLC, Court-Appointed Fee Examiner,
         for Allowance of Compensation and Reimbursement of Expenses Incurred for the Period
         from November 1, 2019 Through and Including January 31, 2020 [D.I. 948, filed on
         March 18, 2020]

         Response Deadline: April 7, 2020 at 4:00 p.m. (ET)

         Responses: None.

         Related Documents:

         A.       Second Monthly Application of Rucki Fee Review, LLC, Court-Appointed Fee
                  Examiner, for Allowance of Compensation and Reimbursement of Expenses
                  Incurred for the Period from November 1, 2019 Through and Including January
                  31, 2020 [D.I. 922, filed on February 27, 2020]

         B.       Certificate of No Objection Regarding Second Monthly Application of Rucki Fee
                  Review, LLC, Court-Appointed Fee Examiner, for Allowance of Compensation
                  and Reimbursement of Expenses Incurred for the Period from November 1, 2019
                  Through and Including January 31, 2020 [D.I. 951, filed on March 19, 2020]

         C.       Notice of Rescheduled Omnibus Hearing Date [D.I. 987, Filed on April 16,2020]

         D.       Omnibus Notice of Hearing for Interim Fee Applications [D.I. 988, filed on April
                  16, 2020]

         Status: This matter is going forward.

9.       Eighth Monthly, Ninth Monthly and Third Interim Fee Application of Opportune LLP,
         Restructuring Advisor to the Debtors and Debtors-in-Possession, for Compensation and




{1239.002-W0061152.}                              7
                Case 19-11104-JTD         Doc 1016     Filed 05/06/20     Page 8 of 9




         Reimbursement of Expenses Pursuant to 11 U.S.C §§ 330 and 331 for the Period From
         November 1, 2019 Through January 31, 2020 [D.I. 954, filed on March 20, 2019]

         Response Deadline: April 9, 2020 at 4:00 p.m. ET

         Responses:

         A.       Fee Examiner’s Final Report Regarding Second Quarterly Fee Application of
                  Opportune LLP [D.I. 1011, filed on May 5, 2020]

         Related Documents:

         A.       Seventh Monthly Application of Opportune LLP, Restructuring Advisor to the
                  Debtors and Debtors-In-Possession, for Compensation and Reimbursement of
                  Expenses Pursuant to 11 U.S.C. §§ 330 and 331 for the Period from November 1,
                  2019 Through November 30, 2019 [D.I. 806, filed on December 30, 2019]

         B.       Certification of Counsel Regarding Opportune LLP’s Monthly Fee Applications
                  [D.I. 912, filed on February 25, 2020]

         C.       Notice of Rescheduled Omnibus Hearing Date [D.I. 987, Filed on April 16,2020]

         D.       Omnibus Notice of Hearing for Interim Fee Applications [D.I. 988, filed on April
                  16, 2020]

         Status: This matter is going forward.

10.      Third Interim Fee Application of Landis Rath & Cobb LLP [D.I. 971, filed on April 3,
         2020]

         Response Deadline: April 23, 2020 at 4:00 p.m. (ET)

         Responses:

         A.       Informal comments from the Office of the United States Trustee

         B.       Fee Examiner’s Final Report Regarding Second Quarterly Fee Application of
                  Landis Rath & Cobb LLP [D.I. 1012, filed on May 5, 2020]

         Related Documents:

         A.       Combined Seventh Monthly Application of Landis Rath & Cobb LLP, Delaware
                  Counsel to the Debtors and Debtors-In-Possession, for Compensation and
                  Reimbursement Of Expenses Pursuant to 11 U.S.C. §§ 330 and 331 for the Period
                  from November 1, 2019 Through January 31, 2020 [D.I. 966, filed on April 1,
                  2020]

         B.       Certificate of No Objection [D.I. 996, filed on April 22, 2020]


{1239.002-W0061152.}                               8
                Case 19-11104-JTD        Doc 1016      Filed 05/06/20   Page 9 of 9




         C.       Notice of Rescheduled Omnibus Hearing Date [D.I. 987, Filed on April 16,2020]

         D.       Omnibus Notice of Hearing for Interim Fee Applications [D.I. 988, filed on April
                  16, 2020]

         Status: This matter is going forward.

         Dated: May 6, 2020                           LANDIS RATH & COBB LLP
                Wilmington, Delaware
                                                      /s/ Matthew R. Pierce
                                                      Adam G. Landis (No. 3407)
                                                      Kerri K. Mumford (No. 4186)
                                                      Kimberly A. Brown (No. 5138)
                                                      Matthew R. Pierce (No. 5946)
                                                      919 Market Street, Suite 1800
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 467-4400
                                                      Facsimile: (302) 467-4450
                                                      Email: landis@lrclaw.com
                                                              mumford@lrclaw.com
                                                             brown@lrclaw.com
                                                             pierce@lrclaw.com
                                                      -and-

                                                      DAVIS POLK & WARDWELL LLP
                                                      Darren S. Klein (admitted pro hac vice)
                                                      Lara Samet Buchwald (admitted pro hac vice)
                                                      Aryeh E. Falk (admitted pro hac vice)
                                                      Jonah A. Peppiatt (admitted pro hac vice)
                                                      450 Lexington Avenue
                                                      New York, New York 10017
                                                      Telephone: (212) 450-4000
                                                      Facsimile: (212) 701-5800
                                                      Email: darren.klein@davispolk.com
                                                             lara.buchwald@davispolk.com
                                                             aryeh.falk@davispolk.com
                                                             jonah.peppiatt@davispolk.com

                                                      Counsel to the Debtors
                                                      and Debtors-In-Possession




{1239.002-W0061152.}                              9
